Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 1 of 15 PageID #: 12583




                              EXHIBIT A
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 2 of 15 PageID #: 12584




              DEPARTMENT OF CRIMINOLOGY, LAW AND SOCIETY




 December 16, 2017


 Dear Ms. Douenat,

 Enclosed please find my report.

 Sincerely,



 Charis E. Kubrin
 Professor
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 3 of 15 PageID #: 12585




 December 16, 2017

 REPORT

 Charis E. Kubrin, Ph.D.
 Department of Criminology, Law and Society
 University of California, Irvine
 Social Ecology II, Room 3379
 Irvine, CA 92697-7080

 Professional Background and Qualifications
         I am Professor of Criminology, Law and Society and (by courtesy) Sociology at the
 University of California, Irvine. I am also a member of the National Consortium on Violence
 Research, the Racial Democracy Crime and Justice Network, and the University of California
 Consortium on Social Science and the Law.
         I received my Bachelor of Arts from Smith College and my Masters and Ph.D. from the
 University of Washington. My primary area of specialization is race and violence, with a related
 interest in the intersection of music, culture, and social identity, particularly as it applies to hip-
 hop and youth in disadvantaged urban communities. I have authored or co-edited 5 books;
 published 60 peer-reviewed journal articles, book chapters, and book reviews; and have
 presented well over 100 papers at invited talks, professional conferences, and seminars for
 academics and non-academics alike. I have received grants and fellowships from a variety of
 agencies and foundations including: National Science Foundation, National Institute of Justice,
 National Consortium on Violence Research, Soros Foundation, Joyce Foundation, Harry Frank
 Guggenheim Foundation, Smith Richardson Foundation, American Sociological Association,
 William Penn Foundation, and Association for Women in Science Educational Foundation. In
 2005, I received the Ruth Shonle Cavan Young Scholar Award from our discipline’s flagship
 organization, the American Society of Criminology, and the Morris Rosenberg Award for Recent
 Achievement from the District of Columbia Sociological Society. In 2014, I received the
 American Society of Criminology, Division on People of Color and Crime, Coramae Richey
 Mann Award for outstanding contributions of scholarship on race/ethnicity, crime and justice. In
 2017, I received the W.E.B. DuBois Award from the Western Society of Criminology for
 significant contributions to the field of racial and ethnic issues in criminology.
         With respect to my qualifications relevant to the case, I have published 7 articles on rap
 music, violence, and related themes, most of which involve content analyses of lyrics.

 Dunbar, Adam, Charis E. Kubrin, and Nicholas Scurich. 2016. “The Threatening Nature of Rap
       Music.” Psychology, Public Policy, and Law 22:280-292.

 Kubrin, Charis E. 2015. “‘Come Along and Ride on a Fantastic Voyage’: My Journey through
       Rap Music Lyrics.” Pp. 77-87 in Michael Maltz and Stephen Rice (Eds.), Envisioning
       Criminology: Researchers on Research as a Process of Discovery. Springer.

 Kubrin, Charis E. and Erik Nielson. 2014. “Rap on Trial.” Race and Justice 4:185-211.

 Kubrin, Charis E. and Ronald Weitzer. 2010. “Rap Music’s Violent and Misogynistic Effects:



                                                    1
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 4 of 15 PageID #: 12586




        Fact or Fiction?” Pp. 121-144 in Mathieu Deflem (Ed.), Popular Culture, Crime, and
        Social Control. Sociology of Crime, Law, and Deviance, Vol. 14. Bingley, UK:
        Emerald/JAI Press.

 Weitzer, Ronald and Charis E. Kubrin. 2009. “Misogyny in Rap Music: A Content Analysis of
       Prevalence and Meanings.” Men and Masculinities 12:3-29.

 Kubrin, Charis E. 2005. “‘I See Death around the Corner’: Nihilism in Rap Music.”
       Sociological Perspectives 48:433-459.

 Kubrin, Charis E. 2005. “Gangstas, Thugs, and Hustlas: Identity and the Code of the Street in
       Rap Music.” Social Problems 52:360-378.

         One of the most popular, “Gangstas, Thugs, and Hustlas: Identity and the Code of the
 Street in Rap Music,” is published in a leading journal in the field, Social Problems. Since its
 publication in 2005, this article has been cited in 291 other published peer-reviewed articles.
 “Gangstas, Thugs, and Hustlas” has been reprinted in four edited volumes including Mark
 Pogrebin (Ed.), 2012, About Criminals: A View of the Offender's World, 2nd Edition. Thousand
 Oaks, CA: Sage Publications. Pp. 64-78. Patricia Adler and Peter Adler (Eds.), 2009,
 Sociological Odyssey: Contemporary Readings in Introductory Sociology, 3rd Edition. Belmont,
 CA: Wadsworth Cengage. Pp. 79-90; Ronald J. Berger and Paul D. Gregory (Eds.), 2009,
 Juvenile Delinquency and Justice: Sociological Perspectives. Boulder, CO: Lynne Rienner
 Publishers. Pp. 407-432; and Susan L. Wortmann (Ed.), 2006, Society: A User’s Guide,
 Readings and Applications. Iowa: Kendall/Hunt Publishing. Pp. 209-223.
         I have also written op-eds and commentaries about rap music, which have been published
 in The New York Times, The Los Angeles Times, Forbes, and CNN. I am co-author of two amicus
 briefs on rap music that were filed with the U.S. Supreme Court (Elonis v. U.S.; Bell v.
 Itawamba County School Board) and have served as an expert witness and consultant in multiple
 criminal cases where rap lyrics were introduced as evidence. In 2014, I gave a TEDx talk, The
 Threatening Nature of…Rap Music?, on the use of rap lyrics as evidence in criminal trials.
         My Curriculum Vita is appended to this Report. As determined by prior agreement with
 the Defendant’s attorney, my consultation fee for work in this case is $175 per hour.

 Materials Reviewed
       I reviewed the transcripts containing the lyrics of three songs by Mr. Robinson: 1) What
 Up Nah, 2) G Wit It, and 3) Project K. I also reviewed the in-car video-recorded conversation
 between Mr. Robinson and Mr. Young, focusing on the part where Mr. Robinson freestyle raps.

 Opinions
        The purpose of this report is to provide an opinion regarding the nature of the rap lyrics
 contained in Mr. Robinson’s songs as well as in the in-car video-recorded conversation between
 Mr. Robinson and Mr. Young. In order to do so, first, I will provide some background
 information about rap music; second, I will discuss some of the artistic conventions common in
 rap music, particularly gangsta rap; and third, I will analyze the specific content of the evidence.
        From the evidence presented to me, it is my opinion that there are very strong parallels
 between the rap lyrics in question and commercially successful gangsta rap more generally. In



                                                   2
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 5 of 15 PageID #: 12587




 particular, the lyrics share common elements with other commercially successful gangsta rap
 songs such as bragging about one’s rapping skills, displaying material wealth, and most relevant
 to this case, portraying a violent persona and describing acts of violence. My opinions are based
 on my knowledge of rap music and the extant research in the field as well as my own research in
 this area, which involves, among other things, content analyses of hundreds of rap songs over a
 nearly 10 year period.

 Hip-Hop and Rap Music
         Rap, an element of hip hop, is one of the most popular music genres of the late 20th and
 early 21st centuries (Guevara 1996:50; Kelley 1996:117; Krims 2000:12). Rap emerged from the
 streets of inner-city neighborhoods as a reflection of the hopes, concerns, and aspirations of
 urban black youth. When it first appeared, critics predicted a quick demise but rap music
 flourished and continues to enjoy unprecedented success. While critics denounced it as having no
 place in our society, rappers themselves portray their music as a blend of entertainment and
 education for the masses, the “CNN for black America” (Chuck D), “edutainment” (KRS-ONE),
 and “a creative outlet which can become like a newspaper that people read with their ears”
 (Queen Latifah). For some scholars, rappers represent black poets of the contemporary urban
 scene (Baker 1993:xi) who use music as a vehicle for telling the history of African American
 culture (Potter 1995:116). For others, rap serves as an expressive artistic outlet for a
 marginalized urban social bloc (Smith 1997:345; Kubrin 2005a, b), and a contemporary response
 to joblessness, poverty, and disempowerment (Smitherman 1997:5; Kubrin 2005a, b). And still
 for others, rap music is contradictory: it is at one and the same time a consciousness raising,
 politically progressive popular culture form and a commodified, sexist, and materialist popular
 culture form (Martinez 1997:273; Weitzer and Kubrin 2009).
         This is perhaps especially true for gangsta rap. St. James Encyclopedia of Pop Culture
 defines gangsta rap as the most controversial style of the rap music genre that has achieved
 global prominence through its vivid sexist, misogynistic, and homophobic lyrics, as well as its
 violent depiction of urban ghetto life in America. Its roots can be traced to early depictions of the
 hustler lifestyle and blaxploitation movies of the 1970s, which glorified blacks as criminals,
 pimps, pushers, prostitutes and gangsters. Gangsta rap departed from earlier rap forms, which
 were often characterized as message-oriented, political, or socially conscious (Keyes 2002:88,
 158-59; Martinez 1997; Perkins 1996:19). Even today gangsta rap differs from other types of rap
 mainly in that it is the musical expression of ghettocentricity, “a black youth cultural imagination
 that cultivated varying ways of interpreting, representing, and understanding the shifting
 contours of ghetto dislocation” (Watkins 2001:389). Scholars agree that other rap forms reflect a
 generic concern for chronicling the “black” experience while gangsta rap is specifically
 interested in the black underclass in the ghetto (Keyes 2002:122; Rose 1994:12,114; Smith
 1997:346). Not surprisingly, gangsta rap is considered the most controversial style of the rap
 genre, chief among the concerns its excessive profanity and violence (Kelley 1996:147; Kitwana
 1994; 2002). Despite the controversy, gangsta rap is the single most commercially successful rap
 subgenre and is the preference of most aspiring rappers today. Over the years, its commercial
 success and popularity have expanded well beyond African Americans, with Latinos and Whites
 also embracing gangsta rap in increasing numbers.
         Regardless of how it is viewed, rap is responsible for more musical innovation than the
 British Invasion of the 1960s—led by The Beatles and The Rolling Stones—and the rise of rap
 has been dubbed “the single most important event” in popular music during the past 50 years



                                                  3
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 6 of 15 PageID #: 12588




 (Mauch et al. 2015:7). Over its 40 year history, hip-hop and rap’s influence has extended far
 beyond music. Since the 1980s, for instance, multinational corporations have increasingly
 incorporated hip hop into their marketing and advertising campaigns, and today it is common for
 all-American brands such as Apple, Duncan Hines, Hewlett Packard, and Procter & Gamble to
 incorporate hip-hop and rap music culture into their branding (Stoute 2011). Their influence can
 also be found in fashion, seen in film, and heard in the everyday speech of younger generations.
 In short, hip-hop and rap music culture is everywhere.

 Rap Music’s Artistic Conventions and Wordplay
          Rap is constructed around the exploitation and subversion of several tenets of language
 (Morgan 2001). Just like any other form of artistic expression, rap employs numerous poetic
 devices. In particular, rappers tend to privilege figurative language, relying on a full range of
 artistic conventions such as simile, metaphor, and hyperbole in their music. In the tradition of
 African American vernacular, rappers also invent new words, invert the meaning of others, and
 lace their lyrics with dense slang and coded references that are intentionally inscrutable to
 outside observers. What is more, rappers famously rely on exaggeration and hyperbole as they
 craft the larger-than-life characters that have entertained fans for decades (Kubrin 2005a, b). In
 this sense, rap is “a complex linguistic art where words are constantly in flux, changing
 meanings and intentions, texture and sound” (Bradley 2009).
          This is due, in part, to the fact that rap is rooted in the Black oral tradition of signifying
 and other communicative practices (Smitherman 1997:4). Signifying is a way of speaking that
 involves ritual insult (commonly referred to as “playing the dozens”) and double entendre (Lee
 2005:83; see also Keyes 2002). With signifying, words and phrases have alternative meanings
 beyond their conventional practices, change over time, and should not necessarily be taken
 literally. In short, rappers have fashioned a poetic form that thrives on the sophisticated
 manipulation of language, often drawing its strength by “shattering taboos, sending up
 stereotype, and relishing risqué language and subject matter” (Gates Jr. 2011).
          It is with these complex traditions in mind that we should interpret the content in the rap
 lyrics that I analyzed in this case.

 Analysis of Evidence
         From the evidence I reviewed, it is my opinion that the songs, including the freestyle rap
 in the police car, reflect fairly standard or generic gangsta rap lyrics, that is, lyrics that reflect
 themes common to commercially popular gangsta rap music including respect, willingness to
 fight or use violence, material wealth, violent retaliation, misogyny or the objectification of
 women, and nihilism. From my review of the lyrics and in comparison to a content analysis I
 conducted on over 400 rap songs in my own research (see Kubrin 2005a, Kubrin 2005b, Weitzer
 and Kubrin 2009), the themes present in the lyrics are essentially identical to those found in
 gangsta rap more generally, especially in terms of the prevalence of violence.

 Themes: Respect, Material Wealth
          An essential part of gangsta rap involves gaining respect in the rap community, often by
 bragging about one’s verbal prowess or rapping skills and by putting down the competition. The
 goal here is to establish credibility as a skilled rapper. This was quite common in the evidence I
 reviewed. Lines like “I can keep it spinning on practice, maybe ‘cause I’m gifted. Maybe it sets
 fire, adrenaline rush, when I be spitting money-making statements” (G Wit It); “Pen and pad, I’m



                                                    4
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 7 of 15 PageID #: 12589




 grippin’. And on the track, I’m throwin’ the mic” (G Wit It); “Leave my competition, respirator
 style. Climb the ladder to success, escalator style” (Project K) all reflect instances where Mr.
 Robinson is bragging about his rap game or hustle and is demanding to be recognized as a gifted
 rapper, especially within his local community.
          The concept of community or ‘hood is extremely important to rappers, given that rap is a
 localized form of artistic expression. For this reason, rappers frequently “rep their ‘hood” or
 make references to their region or local neighborhood in their songs, something that was also
 apparent in the evidence I reviewed. For example, in the song Project K, Mr. Robinson raps
 “Down south, west side, beach, dirty south, third coast. For my side dope, throw it up beast, and
 I like to boast. W-E-S-T side, you know.”
          A related component of gangsta rap involves bragging about how your rapping skills
 have made you extremely wealthy, and showing off that material wealth is an absolute must in
 gangsta rap (even if you have to fake it until you make it). In What Up Nah, for example, Mr.
 Robinson makes reference to his “gold” and “diamonds” and in G Wit It he talks about his
 “clique o’ money makers.”
          In short, in my analysis of the lyrical evidence, I noted numerous common phrases and
 elements related to the themes of respect and material wealth in comparison to other, more
 mainstream rap lyrics. This was also the case with respect to the theme of violence, which I
 discuss below.

 Theme: Violence and the Threat of Violence
          Concerning the theme of violence, which is most relevant to this case, the lyrics in the
 songs and in the freestyle rap are analogous to the lyrics of popular gangsta rap songs of today
 and in the recent past. In particular, they share two common elements: 1) lyrics that portray a
 violent persona; and 2) lyrics with an emphasis on violence, including the threat of violence. As
 is the case with any music or artistic genre, the violent lyrics in these songs are not necessarily
 meant to be taken literally and are not necessarily intended to be carried out but rather reflect
 common artistic conventions of gangsta rap. As Conrad Tillard, “The Hip Hop Minister” noted,
 “Every black man who goes into the studio, he’s always got two people in his head; him, in
 terms of who he really is, and the thug that he feels he has to project” (from Hurt 2006). Yet the
 first person narrative form and rappers’ frequent claims that they are “keepin’ it real” (that is,
 providing authentic accounts of themselves and “the hood”) lend themselves to easy misreading
 by those who are unfamiliar with rappers’ complex and creative manipulation of identity.
          In my own research, I have documented that violent lyrics are pervasive in gangsta rap
 music. My research found that nearly 65 percent of the over 400 rap songs sampled made
 reference to some aspect of violence, and many songs were quite graphic in their violent
 depictions. Violent lyrics serve several purposes. First, they help construct a violent social
 identity and reputation within the rap community. To build such a reputation is to gain respect
 among one’s peers. Accordingly, rappers project images of toughness in their music, referring to
 themselves as assassins, hustlers, gangstas, madmen, mercenary soldiers, killas, thugs, and
 outlaws. To bolster this image, rappers describe how dangerous they are—or can be—if
 necessary.
          Second, violent lyrics are pervasive in gangsta rap because they help boost record sales
 (Weitzer and Kubrin 2009). As rap has become excessively commercialized over the years,
 record companies have exaggerated the violence in the lyrics as a marketing ploy. To maximize
 sales, record industry moguls encourage provocative, edgy lyrics. Producers not only encourage



                                                  5
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 8 of 15 PageID #: 12590




 artists to become “hardcore” but also reject or marginalize artists who go against the grain.
 Kitwana (1994:23), for example, finds that artists in search of securing record deals are often
 told their message is not hard enough, they are too clean cut, that “hardcore” is what is selling
 now, and that they should no longer engage in social commentary (see also Krims 2000:71). The
 pressure for artists to rap about hardcore themes, especially violence, is most evident in gangsta
 rap. Indeed, one would be hard pressed to find a gangsta rapper today who does not incorporate
 violent lyrics in his/her raps. This is because such violent lyrics are the “currency” with which
 rappers gain respect and become successful.
          In light of this, it is not surprising that violent lyrics are pervasive in the songs I reviewed
 as evidence. The subthemes related to violence found in the lyrics are consistent with those
 found in more mainstream gangsta rap songs, including lyrics that portray a violent persona and
 lyrics with an emphasis on violence, including the threat of violence. I discuss each of these
 below.
          To bolster a violent image, rappers describe how violent and dangerous they can be, if
 necessary. Graphic depictions of over-the-top violent acts as well as threats of violence are
 pervasive in gangsta rap both to create a violent persona as well as to project a reputation, or
 “rep,” that enables the rapper to gain respect among his peers. From my analysis of
 commercially popular gangsta rap, for example, 2Pac boasts: “A little rough with a hardcore
 theme, Couldn’t rough something rougher in your dreams, Mad rugged so you know we’re
 gonna rip, With that roughneck nigga named 2Pacalypse (Strugglin’). As another example,
 Cypress Hill references 187, the California Penal Code for murder, as a way to drive home their
 violent image: “1 for the trouble, 8 for the road, 7 to get ready when I’m lettin’ off my load, I’m
 a natural-born cap-peela’, strapped [armed] illa, I’m the West Coast settin’ it on, no one’s reala’”
 (Stoned Raiders). Finally, consider the lyrics of Master P, who describes the viciousness of his
 gang in Till We Dead and Gone: “We couldn’t run from niggas cause we ‘bout it ‘bout it; I’m
 from the set where my niggas get rowdy, rowdy; We gon’ hang niggas; We gon’ bang niggas;
 We gon’ slang niggas; Cause we trigger niggas.” This is but a very small sampling of the typical
 depictions and threats of violence that pervade gangsta rap.
          Consistent with these examples from commercially popular gangsta rappers, the lyrics in
 the songs I reviewed contained numerous violent depictions as well as threats of violence:
          - “I drop the beat, stop the beat, pop the c-o-p. Fuck the laws. Tell them all they can
               lick my balls. Fuck them all. Bust them in the jaw with a nickel-plated…” (freestyle
               rap in squad car)
          - “I’m comin’ to see you simple and plain, to see you simple and plain. I’m coming to
               bust ya brain” (What Up Nah)
          - “Y’all don’t wanna see me with this tommy gun. If I shoot it, y’all gonna run” (What
               up Nah)
          - “I’m from a section where we kill each other fo’ practice” (What Up Nah)
          - “Don’t let the gold and the diamonds fool you. I promise, it’s nothin’ for ya family to
               lose you” (What Up Nah)
          - “But we gonna give ‘em a beat down when we catch up with ‘em eventually” (What
               Up Nah)
          - “I gotta lot of problems, but a beef ain’t one, cause I been known to pay niggas back
               what I owed ‘em with my guns” (What Up Nah)
          - “Bitch, you better get ya weapon” (What Up Nah)
          - “Bullshit with my boys, betta fo’get it, homey (Project K)



                                                     6
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 9 of 15 PageID #: 12591




          In each of these examples, Mr. Robinson is drawing on commonly-used or well-worn
 phrases by mainstream artists. Indeed, in What Up Nah when Mr. Robinson raps, “I gotta lot of
 problems but a beef ain’t one” he is referencing the hook of a popular Jay-Z song which goes: “I
 got 99 problems, but a bitch ain't one.”
          Even the portions of the lyrics that appear to be unique, such as those calling out the
 police and threatening them (e.g., “I drop the beat, stop the beat, pop the c-o-p. Fuck the laws.
 Tell them all they can lick my balls. Fuck them all. Bust them in the jaw with a nickel-plated…”;
 freestyle rap in the squad car) are nothing new to rap. For starters, the phrase “fuck the police”
 has a very long history in rap music, first popularized in NWA’s famous song titled, “Fuck tha
 Police.” Versions of this song have been remade numerous times by other rappers. Likewise,
 over the years, literally dozens of rappers have called out or threatened the police in their lyrics,
 including NWA (“Fuck tha Police”), Ice T (“Cop Killer”), 2Pac (“Open Fire), S.O.U.L. Purpose
 (“The Other White Meat”), 50 Cent (“Officer Down”), and Cypress Hill (“Pigs”)—to name a
 few. Some have even called out police officers by name. For example, after the beating of
 Rodney King by Los Angeles Police officers and the riots that followed, rapper Ice Cube
 identified some of the police officers by name in his song “We Had to Tear this Mothafucka
 Up,” at various points describing the revenge he would take against them with lines like “Born,
 wicked, Laurence Powell, foul/ Cut his fuckin’ throat and I smile” and “Pretty soon we'll catch
 Sergeant Koon / Shoot him in the face, run up in him with a broom.” O’Shea Jackson (Ice
 Cube’s given name), an accomplished Hollywood actor, director, and producer with dozens of
 film credits to his name, never intended to carry out the acts depicted in the song. Distasteful
 though they may be, the lyrics in all of these songs are not verbatim descriptions of these artists’
 actions; not one has been arrested for shooting a police officer.
          In gangsta rap, firearms are often used to claim the identity of being among the toughest,
 and because of this, the reference to firearms is ubiquitous in rap. For example, Notorious B.I.G.
 raps “Fuck tae kwon do, I tote the fo’-fo’ [.44 magnum]” (One More Chance) and Dr. Dre raps,
 “Blunt in my left hand, drink in my right, strap [gun] by my waistline, cause niggas don’t fight”
 (Ackrite). References to guns in gangsta rap are so ubiquitous that there are literally dozens of
 slang words rappers use to talk about guns: straps, street sweepers, heaters, ovens, pumps,
 choppas, and chrome—to name just a few. Consistent with this, I found numerous references to
 “AKs” or AK 47s, a type of assault rifle (What Up Nah); “sawed off” shotguns (What Up Nah);
 and “Smith & Wessons”1 (What Up Nah) as well as other types of weapons such as “grenades”
 (What Up Nah) in the songs I reviewed.
          It is common for rappers to follow violent threats in their lyrics with an exclamation of
 warning or some other cautionary statement, as a way to emphasize their point, be dramatic, and
 “keep it real.” Common refrains in rap lyrics that achieve this goal are “I ain’t playing” and “You
 best believe.” For example, in “Not Afraid,” Eminem raps: “Relax, I ain’t goin back to that now;
 All I’m tryin’ to say is get back, click clack, pow; ‘Cause I ain’t playin’ around, it’s the game
 called circlin’; I don’t know how, I’m way too rough to back down.” And in “Shame on a
 Nigga,” after describing what will happen if someone tries to disrespect a member of their
 clique, the Wu-Tang Clan rap: “I’m no joker! Play me as a joker, be on you like a house on fire!
 I’ll smoke ya!” A final example is found in lyrics by Crime Mob: “Ain’t no need to question
 ‘cause it’s clear that I’m the baddest; If you think I’m joking you should check my status; I know
 you think we’re cool but it’s okay you ain’t my folk; Just bring it to the wood and I’ma show you
 I ain’t no joke.” All of these cautionary and “keepin’ it real” statements are meant to hype up the
 1
     Smith & Wesson is a popular manufacturer of firearms in the U.S.


                                                           7
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 10 of 15 PageID #: 12592




  authenticity of the lyrical violent threats. But to those who know gangsta rap’s genre
  conventions, such statements almost always reflect a “marketing pose” (Kubrin and Nielson
  2014) or what noted rap scholar Tricia Rose refers to as “the pretense of no pretense” (Rose
  2008).
           Consistent with commercially successful rappers, throughout the songs I reviewed, Mr.
  Robinson repeatedly calls out “fakers” and emphasizes how “real” his threats are with lines like
  “Talk about the grind, I’m in it” (G Wit It) and “Ride for my niggas. They don’t make none
  realer” (Project K). In G Wit It, Mr. Robinson drives home this point by rapping “Gonna keep
  the grimy in it.” “Keep it grimy,” a well-worn phrase in rap music, means that someone is going
  to tell the truth or “keep it real” even it means revealing some gruesome, vulgar or obscene
  information. The phrase “keep it grimy” has been used in lyrics by dozens of famous rappers and
  rap groups including the Geto Boys (Yes Yes Y’all), Funkmaster Flex (What Son What), Talib
  Kweli (Right about Now), J Kwon (Morning Light), Onyx (Onyx is Back), and others.
           Finally, one additional element of the lyrics—a stock reference to gang life (“Talk about
  the grind, I’m in it. West Sides, find me in it. Crips on Holland Street won’t let you creep if ya
  slimy in it” (G Wit It)—are reminders that the lyrics I reviewed replicate and build upon some of
  rap music’s most basic conventions.2
           Told from the narrative perspective of the rappers, the lyrics I reviewed are intentionally
  provocative. But they clearly engage the conventions of mainstream rap, particularly the
  commercially successful subgenre of gangsta rap. And while the lyrics contained in these songs
  may appear extreme, perhaps “over the top” to the casual listener or viewer, they are actually
  part and parcel of the genre. Such extreme lyrics, in fact, are what define the subgenre of gangsta
  rap. In light of these genre conventions, and as with any form of artistic expression, these lyrics
  should not necessarily be taken literally.3 Indeed, treating these lyrics as literal statements or as
  autobiographical narratives can have unintended negative consequences, as my research has
  found.

  The Threatening Nature of “Rap” Music
          In the last decade, there has been a significant increase in the introduction of rap lyrics as
  evidence in criminal proceedings, a practice that often involves de-legitimizing rap as art
  altogether and (mis)characterizing it as autobiography (Dennis 2007; Kubrin and Nielson 2014).
  Relevant to the study of rap lyrics as evidence in criminal trials are stereotypes both about the

  2
    It is common knowledge that gangsta rappers exaggerate gang affiliations and connections to criminal activity as a
  means to boost publicity and record sales, thus appropriating, interpreting, packaging, and selling the hidden world
  of criminal street gangs through what appears to be insider knowledge. For example, one ethnographic study of
  rappers in Chicago found that the vast majority of the gangsta rappers studied grew up in communities where gang
  activity is common and have used this proximity to “craft cinematic soundscapes steeped in gang minutiae”
  (Harkness 2014:99) where “gang-related yarns were based more on proximity than first-hand experience” (p. 100).
  The author of this study noted that “Gangtas rap’s mass appeal meant that the subgenre’s lyrical tropes were adopted
  by plenty of rappers who had nothing to do with gangs” (p. 128) and that “it remained difficult to distinguish those
  who were writing about personal experiences from those who were penning fiction” (p. 129).
  3
    It is worth noting that the themes documented above, especially related to violence, are not just common in gangsta
  rap but can be found in popular culture more generally (e.g., horror movies, pro wrestling, video games, and
  Hollywood Blockbuster movies such as those made by Quentin Tarantino) . In “Folsom Prison Blues,” country artist
  Johnny Cash famously sang, “I shot a man in Reno just to watch him die.” Another first-person account of violence
  recorded by Cash, “Delia’s Gone,” includes lines like, “First time I shot her, I shot her in the side. Hard to watch her
  suffer but with the second shot she died.” Cash, of course, was no guiltier of these crimes than Eric Clapton and Bob
  Marley were of killing police officers when they recorded their respective versions of “I Shot the Sheriff.”


                                                             8
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 11 of 15 PageID #: 12593




  genre as well as those who create the music—typically young men of color from the inner city.
  While lyrics from other genres are interpreted as satirical or artistic, rap music is considered
  offensive and threatening (Crenshaw 1991). Police, judges, and jurors, therefore, run the risk of
  using stereotypes about rap music when interpreting lyrics, particularly when prosecutors present
  rap lyrics as autobiographical confessions (Perry 2004). In a 2013 report, the American Civil
  Liberties Union (ACLU) of New Jersey argued that songs from other genres that reference illicit
  acts, like Johnny Cash’s Cocaine Blues, are not interpreted with the same literality and
  offensiveness as rap music because other genres are stereotyped differently. Stereotypes about
  rap music, therefore, are central to an understanding of the potential pitfalls associated with the
  introduction of rap lyrics in criminal cases.
           In 1954, Gordon Allport defined stereotypes as categories of seemingly associated traits
  that are used to process information more quickly. This definition has been revised to include
  knowledge and expectations about a social group (Hamilton and Sherman 1996). Bodenhausen
  and Wyer (1985) describe stereotypes as “judgmental heuristics” (pg. 279) that help decision-
  makers process information. Individuals may be consciously aware of stereotypes, yet
  stereotyping can also occur at an unconscious level (Devine 1989). According to research,
  stereotypes are most likely to be utilized when the decision maker has minimal information
  (Kunda and Spencer 2003), needs to simplify a complex decision (Bodenhausen and Lichtenstein
  1987), and has to make an evaluative judgment (Kunda and Spencer 2003). When interpreting
  ambiguous behaviors or events, stereotypes are often used to make inferences about a person or a
  situation.
           Research has explored stereotypes about music, particularly music genres that are
  considered violent or harmful to society such as rap. Many of these studies examine the direct
  impact of rap music stereotypes. Dixon and Linz (1997), for example, presented respondents
  with sexually explicit rap lyrics or sexually explicit non-rap lyrics, both of which were viewed as
  equally explicit in a pre-test. They found that the sexually explicit music was considered more
  offensive and less artistic when it was labeled as rap compared to when it was labeled as non-rap,
  revealing that similar lyrics are evaluated differently depending on the genre.
           In a related experimental study, Fried (1999) asked participants to read a set of violent
  lyrics from folk group Kingston Trio’s 1960 song, Bad Man’s Blunder, and told respondents they
  were either from a rap song or country music song. After reading the lyrics, participants
  evaluated them by responding to items, which conceptually measured the offensiveness of the
  song, the threatening nature of the song, the need for regulation for the song, and if the song
  would incite violence. Fried (1999) found that every item was evaluated more negatively when
  the lyrics were categorized as rap compared to country.
           My recently published research (Dunbar, Kubrin and Scurich 2016) builds on this small
  but important literature on stereotypes and rap music. Consistent with Fried (1999), we tested
  whether lyrics labeled as rap are perceived as more threatening, dangerous, in need of regulation,
  and literal compared to identical lyrics labeled as country. The findings from our study directly
  replicate Fried’s (1999) findings: participants in our experiment deemed the exact same lyrics to
  be more offensive, in greater need of regulation, and more literal when characterized as rap
  compared with country. This replication suggests that the effect is robust, since our data were
  collected in 2015, nearly two decades after Fried’s study.
           Yet in this study we presented two additional experiments that sought to extend the
  original work by Fried. Study 2 was a conceptual replication in which the same study design is
  utilized but with a different set of violent lyrics, in this case, Johnny Cash’s A Boy Named Sue.



                                                  9
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 12 of 15 PageID #: 12594




  Accordingly, this experiment tested whether the original effect detected by Fried (1999) and that
  we later detected is dependent on any idiosyncrasies of the specific lyrics used in the study.
  Replicating the effect with a different set of lyrics enhances the generalizability of the findings.
  Study 3 experimentally manipulated the genre label of the lyrics as well as the race of the author
  of the lyrics. The previous studies did not specify the race of the lyrics’ author and, as such,
  participants may have made different assumptions about the author’s race—assumptions which
  could have potentially influenced the results. Thus, Study 3 principally sought to unconfound the
  rap label effect. Our subsequent studies all replicated the main effect detected by Fried (1999). In
  other words, the studies found a genre effect with rap viewed more negatively compared to
  country, irrespective of the actual lyrics (Study 2) or the race of the author (Study 3).
          Related research shows that stereotypes about violent music extend to the individuals
  who write the lyrics. As just one example, Fischoff (1999) conducted an experiment to determine
  the impact gangsta rap lyrics might have on potential jurors. Participants were presented with
  basic biographical information about a hypothetical 18-year old African American man but only
  some were shown a set of violent, sexually explicit rap lyrics that he had written (the lyrics had
  been used as evidence in a 1995 murder trial). Participants were then asked about their
  perceptions regarding the young man’s personality (for example, is the young man caring or
  uncaring; selfish or unselfish; likeable or unlikeable; capable of murder or not capable of
  murder). Fischoff (1999) found the lyrics exerted a significant impact, generating more negative
  evaluations of the young man’s character on all dimensions. Most revealing, however, was the
  finding that those who read the lyrics were significantly more likely to think the man was
  capable of committing murder.
          The findings from these studies have potential implications for the use of rap lyrics in
  criminal proceedings, where they are being increasingly admitted as evidence to prove guilt. In
  particular, the findings suggest that rap lyrics might influence jurors’ decisions independent of
  their actual content. That is, the mere label of “rap” is sufficient to induce negative evaluations.
  This has direct implications for judges who must consider and weigh potential prejudicial impact
  against probative value when deciding whether to admit rap lyrics as evidence. In particular, the
  findings suggest that judges might underappreciate the extent to which the label of lyrics – and
  not the substantive lyrics themselves – impact jurors’ decisions. Judges should realize that jurors
  might make inferences based merely on the genre of the lyrics and the stereotypes that they
  evoke.

  Summary
          As the preceding discussion reveals, rap music is a form of artistic expression that
  privileges word play and employs numerous poetic devices, similar to other forms of artistic
  expression. Focusing on the specific examples of lyrics provided in the songs, it is clear that the
  lyrical evidence I reviewed employed many of these artistic conventions, especially ones related
  to violence and the threat of violence. In light of this, caution must be exercised when drawing
  inferences about these lyrics. As is the case with any music or artistic genre, the violent lyrics in
  these rap songs are not necessarily meant to be taken literally and are not necessarily intended to
  be carried out but rather reflect common artistic conventions of gangsta rap. Caution must also
  be exercised in light of experimental research which documents that rap lyrics are evaluated
  using negative stereotypes. In particular, violent lyrics are considered more threatening,
  dangerous, and literal when they are described as rap compared with another music genre.




                                                   10
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 13 of 15 PageID #: 12595




  REFERENCES

  Abrams, Nathan. 2000. “Gansta Rap.” P. 198 in St. James Encyclopedia of Popular Culture,
        edited by Tom Pendergast and Sara Pendergast. Farmington Hills, MI: Thomson-Gale.

  Allport, Gordon W. 1954. The Nature of Prejudice. Cambridge, MA: Perseus Books.

  Baker, Houston A. 1993. Black Studies, Rap, and the Academy. Chicago: University of Chicago
         Press.

  Bodenhausen, G. V. M. Lichtenstein. 1987. “Social Stereotypes and Information-Processing
        Strategies: The Impact of Task Complexity.” Journal of Personality and Social
        Psychology 52:871-880.

  Bodenhausen, G. V. and Wyer, R. S. 1985. “Effects of Stereotypes in Decision Making and
        Information Processing Strategies.” Journal of Personality and Social Psychology
        48:267-282.

  Bradley, Adam. 2009. Book of Rhymes: The Poetics of Hip Hop.

  Crenshaw, Kimberly. 1991. “Mapping the Margins: Intersectionality, Identity Politics, and
        Violence Against Women of Color.” Stanford Law Review 43:1241-1299.

  Dennis, Andrea L. 2007. “Poetic (In)Justice? Rap Music Lyrics as Art, Life, and Criminal
         Evidence.” The Columbia Journal of Law & the Arts 31:1–41.

  Devine, P. G. 1989. “Stereotypes and Prejudice: Their Automatic and Controlled Components.”
        Journal of Personality and Social Psychology 56:5-18.

  Dixon, T. L. and D.G. Linz. 1997. “Obscenity Law and Sexually Explicit Rap Music:
         Understanding the Effects of Sex, Attitudes, and Beliefs.” Journal of Applied
         Communication Research 25:217-241.

  Dunbar, Adam, Charis E. Kubrin, and Nicholas Scurich. 2016. “The Threatening Nature of ‘Rap’
        Music.” Psychology, Public Policy, and Law 22:280-292.

  Edwards, Paul. 2009. How to Rap: The Art and Science of the Hip-Hop MC. Chicago: Chicago
        Review Press.

  Fischoff, Stuart P. 1999. “Gangsta’ Rap and a Murder in Bakersfield.” Journal of Applied Social
         Psychology 29:795-805.

  Fried, Carrie B. 1999. “Who’s Afraid of Rap? Differential Reactions to Music Lyrics.” Journal
          of Applied Social Psychology 29:705–721.

  Hamilton, D. L. and Sherman, S. J. 1996. “Perceiving Persons and Groups.” Psychological



                                                11
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 14 of 15 PageID #: 12596




         Review 103:336-355.

  Henry Louis Gates Jr. 2011. Foreword to THE ANTHOLOGY OF RAP xxv edited by Adam
        Bradley and Andrew DuBois.

  Guevara, Nancy. 1996. “Women Writin’ Rappin’ Breakin’.” Pp. 160-175 in Droppin’ Science:
        Critical Essays on Rap Music and Hip Hop Culture, edited by William Eric Perkins.
        Philadelphia: Temple University Press.

  Harkenss, Geoff. 2014. Chicago Hustle & Flow: Gangs, Gangsta Rap, and Social Class.
        Minneapolis: University of Minnesota Press.

  Hurt, Byron. 2006. Hip Hop: Beyond Beats and Rhymes. PBS/Independent Lens.

  Kelley Robin D.G. 1996. “Kickin’ Reality, Kickin’ Ballistics: Gangsta Rap and Postindustrial
         Los Angeles. Pp. 117-158 in Droppin’ Science: Critical Essays on Rap Music and Hip
         Hop Culture, edited by William Eric Perkins. Philadelphia: Temple University Press.

  Keyes, Cheryl L. 2002. Rap Music and Street Consciousness. Chicago: University of Illinois
         Press.

  Kitwana, Bakari. 1994. The Rap on Gangsta Rap. Chicago: Third World Press.

  Krims, Adam. 2000. Rap Music and the Poetics of Identity. Cambridge: Cambridge University
         Press.

  Kubrin, Charis E. 2005a. “Gangstas, Thugs, and Hustlas: Identity and the Code of the Street in
         Rap Music.” Social Problems 52:360-378.

  Kubrin, Charis E. 2005b. “‘I See Death around the Corner’: Nihilism in Rap Music.”
         Sociological Perspectives 48:433-459.

  Kubrin, Charis E. and Erik Nielson. 2014. “Rap on Trial.” Race and Justice 4:185-211

  Kubrin, Charis E. and Ronald Weitzer. 2010. “Rap Music’s Violent and Misogynistic Effects:
         Fact or Fiction?” Pp. 121-144 in Mathieu Deflem (Ed.), Popular Culture, Crime, and
         Social Control. Sociology of Crime, Law, and Deviance, Vol. 14. Bingley, UK:
         Emerald/JAI Press.

  Kunda, Z. and S.J. Spencer. 2003. “When Do Stereotypes Come to Mind and When Do They
        Color Judgment? A Goal-Based Theoretical Framework for Stereotype Activation and
        Application.” Psychological Bulletin 129:522-544.

  Lee, Carol D. 2005. “Intervention research based on current views of cognition and learning.”
         Pp. 73-114 in Black education: A transformative research and action agenda for the new
         century, ed. J. King. Washington, D.C.: American Educational Research Association.



                                                 12
Case 1:17-cv-00011-RWS Document 64-1 Filed 05/07/19 Page 15 of 15 PageID #: 12597




  Martinez, Theresa A. 1997. “Popular Culture as Oppositional Culture: Rap as Resistance.”
         Sociological Perspectives 40:265-286.

  Mauch, Matthias, Robert M. MacCallum, Mark Levy and Armand M. Leroi. 2015. “The
        Evolution of Popular Music: USA 1960-2010.” Royal Society Open Science 1:1-10.

  Morgan, Marcyliena. 2001. “‘Nuthin’ but a G Thang’: Grammar and Language Ideology in Hip
        Hop Identity.” Pp. 187-210 in Socio-culture and Historical Contexts of African American
        English, edited by Sonja L. Lanehart. Amsterdam: John Benjamins Publishing.

  Perkins, William Eric. 1996. Droppin’ Science: Critical Essays on Rap Music and Hip Hop
         Culture. Philadelphia: Temple University Press.

  Perry, I. 2004. Prophets of the Hood: Politics and Poetics in Hip Hop. Duke University Press.

  Potter, Russell A. 1995. Spectacular Vernaculars: Hip-Hop and the Politics of Postmodernism.
          Albany, NY: State University of New York Press.

  Rose, Tricia. 2008. The Hip Hop Wars. New York: Basic Civitas Books.

  Rose, Tricia. 1994. Black Noise: Rap Music and Black Culture in Contemporary America.
         Hanover, NH: University Press of New England.

  Smith, Christopher Holmes. 1997. “Method in the Madness: Exploring the Boundaries of
         Identity in Hip-Hop Performativity.” Social Identities 3:345-374.

  Smitherman, Geneva. 1997. “The Chain Remain the Same: Communicative Practices in the Hip
        Hop Nation.” Journal of Black Studies 28:3-25.

  Stoute, Steve. 2011. The Tanning of America: How Hip-Hop Created a Culture that Rewrote the
          Rules of the New Economy. Penguin.

  Watkins, S. Craig. 2001. “A Nation of Millions: Hip Hop Culture and the Legacy of Black
        Nationalism.” The Communication Review 4:373–98.

  Weitzer, Ronald and Charis E. Kubrin. 2009. “Misogyny in Rap Music: A Content Analysis of
        Prevalence and Meanings.” Men and Masculinities 12:3-29.




                                                 13
